     Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 1 of 24
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                     February 18, 2020
                         UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

J.B. B/N/F KIMBERLY BEASON AND SCOTT            §
BEASON, INDIVIDUALLY,                           §
              Plaintiffs,                       §
                                                §
v.                                              §          CIVIL ACTION NO. 4:19-CV-0210
                                                §
KLEIN INDEPENDENT SCHOOL DISTRICT,              §
           Defendant.                           §

                  MEMORANDUM AND RECOMMENDATION

       This Title IX case is before the Court on Defendant’s Motion for Summary

Judgment.1 Dkt. 17. Having considered the parties’ submissions, the law, and

arguments of counsel at a hearing on the record in open court on January 22, 2020,

the Court recommends that Defendant’s motion be GRANTED in part and

DENIED in part.

I.     Background

       J.B., by next friends Kimberly Beason and Scott Beason, filed this lawsuit

against Klein ISD pursuant to Title IX seeking compensation for sexual harassment.

J.B. attended Northampton Elementary School in Klein ISD from kindergarten

through fifth grade and Hildebrandt Middle School in Klein ISD for sixth through

eighth grade. Dkt. 18 at 3, 12, 36. She alleges that she was sexually harassed from



1The District Court referred this matter to this Magistrate Judge for report and recommendation.
Dkt. 22.
      Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 2 of 24




third grade until she withdrew from Klein ISD near the end of eighth grade. Klein

ISD has moved for summary judgment on the grounds that J.B. cannot meet her

burden to create a genuine issue of material fact as to each element of a Title IX

cause of action.2 Additional facts are set forth in the analysis below.

II.     Legal Standards

      A. Summary Judgment Standards

        Summary judgment is appropriate if no genuine issues of material fact exist,

and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(c). The party moving for summary judgment has the initial burden to prove there

are no genuine issues of material fact for trial. Provident Life & Accident Ins. Co.

v. Goel, 274 F.3d 984, 991 (5th Cir. 2001). Dispute about a material fact is

“genuine” if the evidence could lead a reasonable jury to find for the nonmoving

party. Hyatt v. Thomas, 843 F.3d 172, 177 (5th Cir. 2016). “An issue is material if

its resolution could affect the outcome of the action.” Terrebonne Parish Sch. Bd.

v. Columbia Gulf Transmission Co., 290 F.3d 303, 310 (5th Cir. 2002). The court

construes the evidence in the light most favorable to the nonmoving party and draws

all reasonable inferences in that party’s favor. R.L. Inv. Prop., LLC v. Hamm, 715

F.3d 145, 149 (5th Cir. 2013).


2Defendant objects to certain evidence cited in Plaintiffs’ Response. Dkt. 25. Because none of
the requested evidentiary rulings would impact the Court’s recommendation on the motion for
summary judgment, the Court declines to rule on the admissibility of evidence at this stage.
                                              2
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 3 of 24




   B. Title IX Legal Standards

      Title IX provides, with certain exceptions not at issue here, as follows:

      No person in the United States shall, on the basis of sex, be excluded
      from participation in, be denied the benefits of, or be subjected to
      discrimination under any education program or activity receiving
      Federal financial assistance.

20 U.S.C. § 1681(a). A private cause of action for damages exists under Title IX for

student-on-student sexual harassment. Davis Next Friend LaShonda D. v. Monroe

Cty. Bd. of Educ., 526 U.S. 629, 638, (1999). The Supreme Court held in Davis as

follows:

      [F]unding recipients are properly held liable in damages only where
      they are deliberately indifferent to sexual harassment, of which they
      have actual knowledge, that is so severe, pervasive, and objectively
      offensive that it can be said to deprive the victims of access to the
      educational opportunities or benefits provided by the school.

Id. at 650. Based on Davis, the Fifth Circuit in Sanches v. Carrollton-Farmers

Branch Indep. Sch. Dist., 647 F.3d 156, 165 (5th Cir. 2011) set forth five elements

required to prove a Title IX peer sexual harassment claim against a school district:

(1) the school district had actual knowledge of the harassment; (2) the harasser was

under the district’s control; (3) the harassment was based on the victim’s sex; (4) the

harassment was so severe, pervasive, and objectively unreasonable that it effectively

barred the victim’s access to an educational opportunity or benefit; and (5) the

district was deliberately indifferent to the harassment. See also I.F. v. Lewisville



                                          3
     Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 4 of 24




Indep. Sch. Dist., 915 F.3d 360, 368 (5th Cir. 2019) (listing the above five elements

of a claim for peer-on-peer sexual harassment under Title IX).

               1. The school district may be liable only for conduct of which it
                  had actual knowledge.

       The Supreme Court held in Gebser v. Lago Vista Indep. School Dist., 524 U.S.

274, 290 (1998) that a school district is only liable under Title IX if an appropriate

person had actual knowledge of the alleged harassment. As explained in Gerber:

       [A] damages remedy will not lie under Title IX unless an official who
       at a minimum has authority to address the discrimination and to institute
       corrective measures on the recipient’s behalf has actual knowledge of
       discrimination in the recipient’s programs and fails to adequately
       respond.

Id.3 See also Herndon v. Coll. of Mainland, No. CIV.A.G-06-0286, 2009 WL

367500, at *16 (S.D. Tex. Feb. 13, 2009) (“[A] school official must at least serve in

a position with the authority to ‘repudiate that conduct and eliminate the hostile

environment’ on behalf of the school district. Rosa H. v. San Elizaro Indep. Sch.

Dist., 106 F.3d 648, 661 (5th Cir.1997).”). Moreover, the school district must have

actual knowledge of the sexual harassment itself, not other bullying or teasing.

Lansberry v. Altoona Area School Dist., 318 F. Supp. 3d 739, 751 (W.D. Penn.

2018).




3 The term “recipient” refers to the recipient of federal funds that is covered by Title IX, here the
school district.
                                                 4
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 5 of 24




             2. The harasser must be under the school district’s control.

      Actionable harassment must occur under the operations of a funding recipient

and must take place in a context subject to the school district’s control. Davis, 526

U.S. at 645.     Misconduct by a student that occurs during school hours and

on school grounds takes place under the operations of the funding recipient and

satisfies this requirement. Id. at 646.

             3. The harassment must be based on the victim’s sex.

      Title IX is clear that the harassment must be on the basis of sex. 20 U.S.C. §

1681(a) (emphasis added). Harassment is not actionable if it is “merely tinged with

offensive sexual connotations,” or is based on personal animus or other reasons.

Reed v. Kerens Independent School District, 2017 WL 2463275 at *9-10 (N.D. Tex.

2017). The use of language generally associated with the female gender does not

always indicate that taunts and name-calling are based on the victim’s gender. See

Burwell v. Pekin Cmty. High Sch. Dist. 303, 213 F. Supp. 2d 917, 931 (C.D. Ill.

2002) (“the use of terms such as ‘bitch,’ ‘whore,’ and ‘slut’ at school are not

necessarily based upon gender bias but may be based on personal animosity

unrelated to gender.”).

             4. The harassment must be severe, pervasive, and objectively
                unreasonable and deny the victim access to educational
                opportunity.

      Damages are not available for simple acts of teasing and name-calling
      among school children, however, even where these comments target
                                          5
       Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 6 of 24




        differences in gender. Rather in the context of student-on-student
        harassment, damages are available only where the behavior is so severe,
        pervasive, and objectively offensive that it denies its victims the equal
        access to education that Title IX is designed to protect.

Davis, at 652. “Whether conduct rises to the level of actionable harassment ‘depends

on a constellation of surrounding circumstances, expectations, and relationships,

including but not limited to, the ages of the harasser and the victim and the number

of individuals involved.” Sanches, 647 F.3d at 167 (quoting Davis, 526 U.S. at 651).

              5. The school district must have been deliberately indifferent to the
                 harassment.

        Title IX liability turns on the school district’s response to actionable conduct.

A school district will be liable only when its response is so deficient that is rises to

the level of deliberate indifference. Deliberate indifference requires proof that the

school district’s response to known peer sexual harassment was “clearly

unreasonable.” Davis, 526 U.S. at 649; Sanches, 647 F.3d at 167. This is a very

high standard. Davis, 526 U.S. at 643; I.F., 5th Cir. at 368.

III.    Analysis

        On summary judgment, the Court must consider all the evidence in the light

most favorable to the non-moving party and may not weigh the evidence or make

any credibility determination. Ryder v. Union Pac. R.R. Co., 945 F.3d 194, 199 (5th

Cir. 2019). Therefore, the Court must consider all the factual allegations contained




                                            6
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 7 of 24




in the summary judgment record in deciding whether genuine issues of material fact

preclude summary judgment.

      J.B.’s litany of allegations spans several years and two different schools.

Analysis of whether J.B. can meet her summary judgment burden on each element

of her Title IX sexual harassment claim is best broken into two sections: The

Elementary Years and The Middle School Years.

   A. The Elementary Years

      Defendant argues that J.B. cannot meet her burden to create a genuine issue

of material fact on required elements of her Title IX claim as it relates to elementary

school, specifically: (1) whether J.B. was the victim of severe and pervasive

harassment based on her sex; and (3) whether the school district was deliberately

indifferent to J.B.’s sexual harassment.

      Defendant’s motion incorporates the following statement that J.B. prepared in

2017 for purposes of litigation:

      My name is [J.B.]. I am fourteen years old and a freshman in high
      school. I have a difficult time talking to people so I thought writing my
      story would be a better way to tell you my story. I was a student at
      KISD from Kindergarten to eighth grade.
      I was in third grade when a boy named [C.E.] and his friends decided
      they didn't like me and started to bully me. They called me ugly, short
      and told kids on the playground not to play with me. He pushed me off
      the monkey bars and slammed my head against a pole on the way to PE
      class. My parents told me to tell the teacher and that she would make
      him stop. They also said try and be nice to him. He must be having a
      hard time at home if he acted this way. I did all of those things and


                                           7
      Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 8 of 24




         nothing worked. The teacher didn't help and no matter how nice I was
         he just continued his behavior.
         In fourth grade it was worse. He and his two friends would call me a
         fat, stupid, ugly, b word almost daily. I had two friends in our class and
         he would bully them too. Eventually one of them went over to his side.
         He would tell her to call me names. Then she would come to me and
         apologize and wanted to be friends again. This happened over and over
         as the year went on. One of my friends was a boy he lives on my street
         and we have known each other since we were three. [C.E.] and his
         friends would say he was only my friend because we had sex and that
         we were doing it. I had no idea what that meant, I went home and asked
         my mom what he thought we were doing and why he said that.
         Eventually even that friend stayed away from me. I cried almost every
         day. When the boys saw me start to cry, they would high five each other
         and laugh. I didn't want to eat. I thought if I lost weight maybe they
         would stop calling me fat. I was communicating all of this to my parents
         and they were talking to the principals, both of my teachers and the
         school counselor. I went in and spoke with the counselor myself on
         more than one occasion. Nothing helped, no one at the school helped.
         On the last day of school my father told the principal that he wanted
         [C.E.] nowhere near me in fifth grade.
         In fifth grade I was in Mrs Schweitzer's class. Most of the kids in that
         class were ESL. I am a blonde hair blued eyed girl so I stuck out like a
         sore thumb in that class. I was very different and had a hard time
         making friends. The teacher tried hard to keep [C.E.] away from me,
         but he still managed to find me on the playground, lunch room or
         hallway. Eventually I decided to find a place near the teachers at recess
         to sit so I felt safe and that he couldn't get to me. One day as I was
         walking out of school to meet my dad he came up behind me and pushed
         me down. I asked him why he hated me, why was he calling me a fat,
         stupid, b-word all the time. He said it wasn't just me that he thought
         were those things, he thought Me, my mom and all women were. My
         knee was bleeding and when I got to the car my dad walked in and
         spoke to the principal. My parents called Klein police and we told them
         what had been happening.4 When I went back to school nothing had
         changed. They still came after me anytime they could. In my head I was


4 There is no evidence police were called to the school. J.B. may be referring to an incident that occurred outside of
school at a swim meet. See Dkt. 18 at 11-12, 67.

                                                          8
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 9 of 24




      a fat, stupid, ugly bi*** and no one at the school cared what they did.
      They were letting it happen and did nothing to stop it[.]

Dkt. 17 at 13-14; Dkt. 18 at 11-12.

             1.     J.B.’s harassment during elementary school was not based
                    sex, nor was it severe and pervasive.

      J.B.’s counsel conceded on the record at the hearing that the bullying and

teasing J.B. experienced in third grade was not sexual in nature. However, it is J.B.’s

contention that what began as bullying morphed into sex-based harassment at some

point during J.B.’s fourth grade year and the school was deliberately indifferent to

her plight. The evidence does not support her contentions.

      The record does not show that J.B. was harassed at any time during elementary

school on the basis of her sex as required to prove a Title IX sexual harassment

claim. J.B. testified that C.E. and his friends “decided they didn’t like me” and she

does not know why. Dkt. 18 at 4 (“I don’t know why [C.E.] came after me, but he

just did.”); Id. at 10 (other kids said “I deserved it” because C.E. “didn’t like me.”).

The law is clear that bullying and name-calling based on personal animus is not

sexual harassment for purposes of Title IX. There must be some basis on which a

reasonable jury can infer that the harassment was based on sex. For example, in

Davis, the Fifth Circuit found plaintiff’s complaint stated a claim for sexual

harassment because it alleged not only repeated acts of verbal harassment over a 5-

month period but also numerous acts of objectively offensive touching, and the


                                           9
      Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 10 of 24




perpetrator pleaded guilty to criminal sexual misconduct for his acts. 526 U.S. at

653. In Carmichael v. Galbraith, 574 F. App’x 286, 290 (5th Cir. 2014), the Fifth

Circuit held that evidence of numerous acts of offensive touching, including the

removal of the victim’s underwear without consent, could satisfy the “based on sex”

element of a Title IX harassment claim. In Estate of Brown v. Ogletree, Civil Action

No. 11-cv-1491, 2012 WL 591190, at *16-17 (S.D. Tex. Feb. 21, 2012), the district

court found that the conduct of simulating anal intercourse, calling out “Hey faggot,

quit trying to f[***] me,” using slurs such as gay, faggot, queer, bitch and

f[***]head, insinuating that the victim had AIDS, and teasing for perceived

effeminate appearance were overtly sexual or involved sexual innuendo and were

adequate to state a claim that the plaintiff’s harassment was based on sex. In

contrast, the conduct described by J.B. during elementary school “is more properly

described as teasing or bullying than sexual harassment.” Sanches, 647 F.3d at 165-

66.

        The only allegation tying C.E.’s bullying to J.B.’s sex is his alleged comment

that all women are fat, stupid, bitches. Even if this comment could be characterized

as sexual, this single comment falls far short of the type of conduct that meets the

legal standard of sex-based severe, pervasive, and objectively offensive conduct

necessary to support a Title IX claim. See Sanches, 647 F.3d at 167 (gathering cases

describing conduct that is severe, pervasive, and objectively offensive.); see also


                                          10
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 11 of 24




Watkins v. La Marque, 308 F. App’x 781, 783 (5th Cir. 2009) (“[B]ecause an act

could be characterized as sexual harassment does not mean that it automatically rises

to a level of severity that deprives a student of access to educational services.”).

Compare, for example, the facts in I.F. v. Lewisville, in which the Fifth Circuit

determined that the evidence created a genuine issue of material fact as to whether

the harassment I.F. endured was severe, pervasive, and objectively unreasonable:

      [I.F.’s] classmates called her a “whore” and a “slut.” They spread
      rumors about her, talked about her loudly in her presence, and excluded
      her during cheerleading. One student asked her the race of the baby she
      would be having. Others asked whether she had sex with multiple
      people and “how did it feel to be f[***]ed in every single hole of your
      body?” A.V., one of the students I.F. asserts raped her [at a non-school
      sanctioned event], “wore the pants that he raped [I.F.] in to school,
      which had [her] blood on them from intercourse, and stood on the lunch
      table and said, these are the pants that I took [I.F.’s] virginity in.”
      Multiple football players called her a liar and told her that she was
      “going to ruin everything.” The harassment continued online, with
      students commenting about I.F.’s alleged assault on Twitter and
      Instagram. As a result of the harassment, I.F. felt suicidal and
      depressed, began cutting herself, had nightmares, and experienced
      panic attacks.

915 F.3d at 373.

      J.B.’s counsel conceded at the hearing that the Court can consider only sex-

based harassment, not other incidents of bullying and teasing, in determining

whether J.B. can show severe and pervasive harassment. See Lansberry, 318 F.

Supp. 3d at 751; Wilson v. Beaumont Indep. Sch. Dist., 144 F. Supp. 2d 690, 694

(E.D. Tex. 2001) (evidence of prior bullying and teasing did not make single incident


                                         11
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 12 of 24




of gender-related harassment severe and pervasive). At the same time, J.B.’s counsel

argued that C.E.’s comment that all women are fat, stupid, bitches evidences his state

of mind and shows he harassed J.B. because she is female. However, J.B. has cited

no authority for the argument that C.E.’s single comment establishes a state of mind

that transforms all of C.E.’s conduct into harassment based on sex. The Court

concludes that J.B. cannot meet her summary judgment burden to show actionable

sex-based harassment in elementary school.

             2. The school district was not deliberately indifferent.

      In addition, the record does not support a finding that the school district was

deliberately indifferent to J.B.’s alleged harassment in elementary school. J.B.’s

teachers, by Plaintiffs’ own characterizations, were responsive and supportive. In

April 2013, J.B.’s fourth grade teacher, Elizabeth Mikelson, sent Kimberly Beason

an email stating that J.B. was very upset because J.B. felt other students were

bullying her. Mikelson stated that she did not witness any bullying, but “I am trying

to prevent this just not sure what else to do.” Dkt. 18-1 at 2. Beason responded by

describing a history of problems between J.B. and other children, describing J.B. as

“uber sensitive” and explaining that she “want[s] to make J.B. stronger and not so

sensitive.” Beason concluded the email “Thanks again. I appreciate you.” Id.

      In mid-April 2013, the school conducted an investigation into J.B.’s

allegations of bullying. Dkt. 18-1 at 41-46. The principal interviewed all the


                                         12
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 13 of 24




relevant parties, including the children J.B. identified as her bullies. On April 19,

2013, the school issued a report indicating that there was no evidence of sex-based

harassment and that it was a “back and forth thing” between J.B. and the other

children. Id. at 41. The school counselor met with all the children, and the alleged

bullies were told to stay away from J.B. Id.

      At the end of fourth grade, J.B.’s father requested that J.B. and C.E. be in

separate classes the following year. Dkt. 18 at 55. The school complied and placed

J.B. in an ESL class, without C.E. or the other accused bullies, for fifth grade. Id.;

Dkt. 18-1 at 11.     J.B.’s fifth grade teacher, Sherry Schweitzer, implemented

measures to keep C.E. away from J.B. Dkt. 18 at 56; Dkt. 18-1 at 11. Despite Ms.

Schweizer’s efforts, there were a few incidents when C.E. harassed her in the

hallways and at lunch. Id. When J.B.’s mother informed Schweitzer that C.E. had

tripped J.B. walking out of school one afternoon, Schweitzer talked to J.B. and made

sure that teachers walked J.B. out first during dismissal. Dkt. 18-1 at 4. J.B.’s

mother thanked Schweitzer for being “so much more than a teacher” and “a great

mentor to [J.B.]” Id.

      While the elementary school’s efforts may not have been entirely successful

in preventing all bullying, the efforts were not clearly unreasonable under the known

circumstances. Vance v. Spencer Cty. Pub. School Dist., 231 F.3d 253 (6th Cir. 2000),

relied upon by Plaintiffs, does not support a contrary finding. In Vance, the evidence


                                         13
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 14 of 24




showed that the school was aware that severe sexual harassment of the victim

continued, and actually increased, despite prior remedial measures. Id. at 262.

Despite new knowledge of increased harassment, the principal did nothing to avoid

new liability based on new severe and pervasive sexual harassment. Id. Here,

although the harassment did not entirely cease, there is no evidence that the class

separation combined with Ms. Sweitzer’s diligent efforts were entirely unsuccessful.

Kimberly Beason testified that Ms. Sweitzer “tried really hard” and there were only

“a few incidents” in fifth grade. Dkt. 18 at 56. The Court finds as a matter of law

that the school’s response to J.B.’s complaints in elementary school was not clearly

unreasonable under the known circumstances, particularly given the age of the

children and the fact that no one, including J.B.’s parents, had characterized the

behavior as sexual harassment in elementary school. Defendant is entitled to

summary judgment on J.B.’s Title IX sexual harassment claim as it relates to her

elementary school years.

   B. The Middle School Years

      As with the elementary years, Defendant argues that J.B. cannot meet her

burden to create a genuine issue of material fact as to whether she was the victim of

severe and pervasive harassment based on her sex of which the school district had

actual knowledge and yet remained deliberately indifferent. However, the evidence




                                         14
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 15 of 24




regarding the middle school years presents a more complicated case than the

elementary years.

      J.B.’s prepared statement, cited in part in Section A above, continues as

follows:

      When I started middle school I was told by the counselor that it was a
      big school and I would not really see him. They were wrong. He would
      yell names out at me as I walked down the halls, at lunch and tried to
      push me down the stairs more than once. He was not in my classes, but
      he still managed to find me. I was called an ugly fat freak, a weirdo, big
      boobs, no rear (but that is not the word he used) a tattle tale, a fat bi***
      (he like that one) and any demeaning names and descriptions than I care
      to remember. They were always about my weight, my looks, my body,
      whatever he could say to hurt me. I tried out for school cheer, my
      parents thought it would help my confidence. I made the team, but he
      showed up at games and sat behind me if I was in the bleachers or right
      in front of where we were cheering if a game was going on. He would
      make faces or lewd gestures with his hands or whisper mean or
      inappropriate things if he was close enough. Three counselors, three
      principals and my cheer sponsors knew our history, but none of them
      kept him [a]way. In eighth grade I started to have pains in my stomach.
      This made it hard to go to school. My grades dropped and I was sick a
      lot. After a lot of tests we found out it was related to stress and anxiety.
      I did not feel safe at Hildebrandt. I had no friends and was treated like
      a leper . . ..

Dkt. 17 at 13-14; Dkt. 18 at 11-12.

      In her deposition, J.B. alleged additional acts of harassment by C.E. and other

boys in middle school. She testified that during middle school C.E. or other

unnamed boys called her names in the hallway, tried to push her down the stairs,

threw her lunch and library books in the garbage, and propositioned her for sex in

the cafeteria two or three times. Dkt. 18 at 12-14, 21. J.B. told the lunch monitors
                                          15
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 16 of 24




and the principal about the lunch time incidents “since they were on the stage” and

monitored the students at lunch. Dkt. 18 at 13. J.B. alleges C.E. “constantly

berate[d] and insulte[d]” her by calling her fat, stupid, bitch, and shoving her into

lockers. Id.

      J.B. testified that in seventh grade C.E. told her she “was a piece of ass that

just needed to be raped.” Dkt. 18 at 14-15, 17. J.B. testified that C.E. and others

were saying things to her every day like she “was a f[***]ing bitch, that [she]

deserved to die, that [she] was a whore, and a piece of shit.” Dkt. 18 at 15. J.B.

alleges she reported this to the assistant principal and told “the teachers that were

stationed to watch everything.” Id. In her deposition, J.B. described C.E.’s “lewd

gestures,” mentioned in her prepared statement, as using his middle finger to

represent a penis and a circle to represent an asshole or vagina. Dkt. 18 at 17.

According to J.B., when she was a cheerleader C.E. sat behind her at games and

made inappropriate comments and hand gestures. Dkt. 18 at 19. In eighth grade,

C.E. made multiple comments to J.B. about her breast size. Dkt. 18 at 21.

      J.B.’s allegations of harassment in middle school extend beyond the conduct

of C.E. and describe a general culture of sexual harassment. She testified that C.E.

and “random boys throughout the school” called her and other girls “a piece of a[**],

a pair of tits, things like that.   Just sexual comments in general were rather

commonplace.” Id. at 20. J.B. further testified that “comments about my breasts


                                         16
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 17 of 24




and my waist and whatnot, things like that were commonplace because I was one of

the first girls in the grade to develop.” Id. at 22. “You could go into school any day

of the week and see people making comments like that to each other.” Id. at 26.

“[A]ny time we would walk around [we] could hear a crude remark being said” about

things such as “the size of a girl’s breast or how tight her p[****] would be.” Id. at

30. J.B. says that a “multitude of [teachers] were in clear earshot” when these

comments were made, and she, as well as “girls everywhere” reported the comments.

Id. On one occasion someone allegedly grabbed J.B.’s buttocks in the hallway and

she reported it to the hall monitor. Id. at 21-22.

      At the start of middle school in 2014, J.B.’s mother sent an email to the middle

school counselor, Marcy Wilson, to inform her of J.B.’s history of problems with

C.E. Dkt. 18 at 36. The school made sure that C.E. was not in any of J.B.’s classes

and teachers and staff monitored the hallways and the cafeteria. Id. at 36-37.

According to the middle school assistant principal, Lauren Marti, J.B. did not report

any problems with bullying or sexual harassment while attending Hildebrandt

Middle School. Id. at 37. However, J.B. testified that she told Marti that C.E. shoved

her into the lockers but Marti simply told her to try to avoid and ignore him. Dkt.

18 at 13-14. J.B. also contends that she complained to Marti that C.E. called her

derogatory names and told her she deserved to die. J.B. contends that Marti told her

to use earplugs in the hallways so she would not hear him. Dkt. 18 at 15.


                                          17
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 18 of 24




       Despite the lack of any documented complaints in school records, J.B.

testified that she reported these incidents to “all the teachers she could find.” Dkt.

18 at 14.        The Court emphasizes, again, that it cannot make credibility

determinations on summary judgment. Therefore, the Court is constrained by J.B.’s

deposition testimony and the law to find that genuine issues of material fact exist as

to each element of J.B.’s Title IX claim relating to her middle school years.

               1. Evidence of severe and pervasive sexual harassment.

       J.B.’s deposition testimony about C.E.’s rape comment and lewd gestures, in

addition to the constant references by middle school boys to female body parts and

sex acts creates a genuine issue of material fact as to whether the incessant

harassment J.B. allegedly faced during middle school was based on her sex.

       Although C.E. “never touched [J.B.] in any sort of sexual way,” (Dkt. 18 at

17, 33), J.B. alleges that she was taunted with vulgar, sexually suggestive comments,

every single day from sixth grade until she withdrew from school halfway through

eighth grade.5 The Court cannot say that such harassment, if it happened, is not


5On December 6, 2016, halfway through eighth grade J.B.’s mother informed Marti that someone
had J.B.’s hair really hard in the hallway and J.B. heard someone, she thinks a girl, call her a freak.
Dkt. 18 at 39. The December 6, 2016 email also reported issues related to cheerleading and
references J.B.’s history with C.E. in fourth through sixth grade. Id. As requested in the email,
Marti reviewed video footage but could not see the incident or identify any students to interview.
Dkt. 18 at 39. In addition, the cheerleading sponsor, Tina Eileen James, stated that J.B. had
conflicts with other cheerleaders, but that J.B. never reported to her that she was being bullied or
sexually harassed by C.E. or any other students. Dkt. 18-1 at 7. Neither the hairpulling incident
nor J.B.’s conflicts with other cheerleaders constitutes harassment based on sex, and the Court is
not relying on them in finding a fact issue as to severe and pervasive sexual harassment.
                                                  18
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 19 of 24




severe and pervasive. It is true that many cases of actionable Title IX harassment

involve at least some physical contact. See J.A. v. Corpus Christi ISD, Civil Action

No. 2:17-CV-182, 2018 WL 4469861, at *8 (S.D. Tex. Sept. 18, 2018) (criminal

sexual assault is not mere name-calling or bullying and is objectively unreasonable).

But Defendant has cited no case holding that long-term, frequent, verbal harassment

is not severe and pervasive as a matter of law. Rather, the question of whether sexual

harassment is severe and pervasive depends on the “constellation of surrounding

circumstances.” Sanches, 647 F.3d at 167 (quoting Davis, 526 U.S. at 651).

      It is also true that J.B. has presented no medical evidence demonstrating that

the medical conditions that kept her out of school for much of eighth grade and

ultimately led to her withdrawal in February 2017 were caused by sexual

harassment. However, there is evidence that J.B. “did not feel safe at Hildebrandt.”

Dkt. 18 at 12. In support of her request to the school district for Homebound services

for J.B., J.B.’s mother submitted a letter from a licensed professional counselor who

was “currently working with J.B. for individual therapy focused on the treatment for

significant anxiety and low self-esteem.” Dkt. 18 at 87. The therapist stated that

J.B. “has shared an extensive history of severe bullying and peer rejection

experiences, dating from elementary school to her most recent school involvement”

and has “expressed feelings of fear and intense anxiety with thoughts of returning to

a school environment.” Id. And, J.B.’s mother testified that she decided not to send


                                         19
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 20 of 24




J.B. to Klein Oak High School in Klein ISD because the school could not promise it

could protect J.B. from C.E. Dkt. 18 at 67-68. This evidence raises a fact issue as

to whether the sexual harassment J.B. allegedly suffered denied her access to an

educational opportunity.

              2.      Evidence of the school district’s actual knowledge and
                      deliberate indifference.

       Defendant argued at the hearing and in its Reply6 that J.B. cannot meet her

summary judgment evidentiary burden to show that an “appropriate person” had

actual knowledge of the sexual harassment J.B. alleges took place in middle school.

       Again, the Court is constrained by the record and finds the existence of a fact

issue as to whether actual knowledge can be imputed to the school district in this

case. The Court has found no authority for the proposition that a teacher, or any

school employee below the level of an assistant principal, cannot be an “appropriate

person” as a matter of law. Who qualifies as an “appropriate person” is generally a

question of fact. See Murrell v. School Dist. No. 1, Denver, Colo., 186 F.3d 1238,

1247 (10th Cir. 1999) (declining to define appropriate person by job title because

school districts vary in organization but noting that Davis makes clear that such a

person must be a school official with the authority to act to halt known abuse); Doe



6 Although Defendant moved for summary judgment on the closely related issue of deliberate
indifference, Defendant did not explicitly contest in its summary judgment brief whether J.B.
reported the harassment to an appropriate person for purposes of attributing actual knowledge to
the school district.
                                              20
    Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 21 of 24




v. Sch. Brd. Of Broward Cty., Fla., 604 F.3d 1248, 1256 (11th Cir. 2010) (“[W]e also

note that the ultimate question of who is an appropriate person is necessarily a fact-

based inquiry.”). In Murrell, the court noted “[i]t is possible that these teachers

would also meet the definition of ‘appropriate persons’ for the purpose of Title IX

liability if they exercised control over the harasser and the context in which the

harassment occurred.” 186 F.3d at 1248; see also Hawkins v. Sarasota Cty. School

Board, 322 F.3d 1279, 1286 (11th Cir. 2003) (“In order to answer the question

[whether notice to a teacher constitutes actual knowledge on the part of a school

board] it would be necessary to examine how Florida organizes its public schools,

the authority and responsibility granted by law to administrators and teachers, the

school district’s discrimination policies and procedures, and the facts and

circumstances of the particular case.”). In addition, proposed regulations from the

Department of Education expressly define an “appropriate person” to include a

teacher in the context of student-on-student sexual harassment at the elementary and

secondary school level.7 Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance, 83 Fed. Reg. at

61,496 (proposed Nov. 29, 2018).




7
  While these proposed regulations do not bind the Court, nor do they create a private right of
action, J.A. v. Corpus Christi ISD, 2018 WL 4469861, at *8, they support the Court’s finding that
whether a teacher is an appropriate person is a fact-based determination.
                                               21
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 22 of 24




      In Herndon v. College of Mainland, Civil Action No. G-06-0286, 2009 WL

367500, at *19 (S.D Tex. Feb. 13, 2009), the district court found that the record was

sufficient to create a genuine issue of material fact as to whether instructors

“exercised substantial control over both the harasser and the context in which the

known harassment occur[red]” and therefore summary judgment could not be

granted as a matter of law on the grounds that the instructors were not “appropriate

persons” under Title IX. The Herndon Court cited Montgomery v. Indep. Sch. Dist.

No. 709, 109 F. Supp. 2d 1081, 1099 (D. Minn. 2000), finding a fact issue as to

whether teachers were appropriate persons for purposes of receiving notice under

Title IX. The Montgomery court emphasized that the school’s sexual harassment

policy required teachers to report harassment to the school principal, and thus “the

teachers had the authority to take at least this minimal corrective measure which, if

effectively carried out, would impart knowledge of the harassment to higher School

District officials with even greater authority to act.” Herndon, 2009 WL 367500, at

*19 (quoting Montgomery, 109 F. Supp. 2d at 1099). Klein ISD also has a sexual

harassment policy that requires teachers to report bullying and harassment to the

school principal. Dkt. 18-1 at 43, 52, 61. The absence of documented reports of

sexual harassment from J.B.’s teachers to the principal of Hildebrandt Middle

School is not conclusive evidence that J.B. never in fact complained about sexual

harassment, particularly given her deposition testimony that she complained


                                         22
   Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 23 of 24




repeatedly to “all the teachers [she] could find.” Dkt. 18 at 14. See Herndon, 2009

WL 367500, at *15 (S.D Tex. Feb. 13, 2009) (“To disregard other parts of the

affidavit would require a credibility judgment that is inconsistent with the standards

to be applied in deciding summary judgment motions.”). Further, J.B. testified that

she reported incidents of sexual harassment to Marti, the assistant principal at

Hildebrandt. Although Marti denies this in her affidavit submitted in support of

summary judgment, the conflicting testimony of J.B. and Marti again presents a

credibility question inappropriate for determination on summary judgment.

      There is no dispute that the school district never conducted an investigation,

took any action in response to J.B.’s sexual harassment complaints, or took any

disciplinary action against C.E. or any other student for harassing J.B. during middle

school. “Although the bar for avoiding Title IX liability is surprisingly low . . . .

[w]hat the School Board may not do is nothing.” Estate of Brown v. Ogletree, Civil

Action No. 4:11-cv-1491, 2012 WL 591190, at *18 (S.D. Tex. Feb. 21, 2012), rev’d

in part on other grounds, 863 F. Supp. 2d 632 (S.D. Tex. 2012). The school district

contends the lack of investigation or disciplinary actions resulted from its lack of

actual knowledge, while Plaintiffs contend the absence of action evidences

deliberate indifference. Whether the school district was deliberately indifferent will

hinge on whether the jury finds J.B.’s testimony regarding her daily complaints of

harassment to be credible — a determination this Court cannot make. Thus, fact


                                         23
      Case 4:19-cv-00210 Document 29 Filed on 02/18/20 in TXSD Page 24 of 24




issues exist as to whether an “appropriate person” had actual knowledge of the

harassment, and whether the school district was deliberately indifferent.

IV.     Conclusion

        For all of the reasons discussed above, the Court RECOMMENDS that

Defendant’s motion be GRANTED in part to the extent J.B. claims sexual

harassment in elementary school and DENIED in part to the extent J.B. claims

sexual harassment in middle school.

        The Clerk of the Court shall send copies of the memorandum and

recommendation to the respective parties, who will then have fourteen days to file

written objections, pursuant to 28 U.S.C. § 636(b)(1)(c). Failure to file written

objections within the time period provided will bar an aggrieved party from attacking

the factual findings and legal conclusions on appeal. Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc), superseded by statute on

other grounds.



Signed on February 18, 2020, at Houston, Texas.



                                                       Christina A. Bryan
                                                  United States Magistrate Judge




                                            24
